Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	The Amendment filed 6/2/22 has been entered. Claims 1-18, 21, and 22 are pending in the application, of which claims 21 and 22 are new. Claims 19 and 20 have been canceled. Applicant’s amendments to the claims have overcome each and every 101 and 112(b) rejection previously set forth in the Non-Final Office Action mailed 3/2/22.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 	Authorization for this examiner’s amendment was given in an interview with Remus Fetea on 7/27/22.

 	Claim 22 is canceled. 
 	Claim 21 is amended as follows:21. A method for selecting and injecting compositions of first and second slugs that are injected into an underground formation, the method comprising: 	selecting a first salinity and a first, non-zero polymer concentration for a first slug to be injected into a well;
 	selecting a second salinity and a second, non-zero polymer concentration for a second slug to be injected into the well; 	injecting the first slug into the well; and 	injecting the second slug into the well, wherein the second slug is injected immediately after the first slug and
 	wherein each of the first and second polymer concentrations are selected so that corresponding viscosities of the first and second plugs are smaller than a limit viscosity VLIMIT associated with a pump that pumps the first and second slugs, and a polymer viscosity in a mixing zone in the underground
formation, where a part of the first slug mixes with a part of the second slug, is higher than the limit viscosity VLIMIT associated with the pump.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The closest prior art fails to disclose, teach, or suggest the combination of key limitations instantly claimed. For example, the closest prior art fails to teach the combination of selecting slugs having first and second slugs salinity, polymer concentrations, and viscosities, wherein the specific viscosities are selected to be specific amounts in relation to each other and a viscosity limit of a pump, and injecting said slugs into a well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674